DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 March 2022 has been entered.

Response to Amendment
Applicant’s response, filed 27 January 2022, to the last office action has been entered and made of record. 
In response to the amendments to the claims, they are acknowledged, supported by the original disclosure, and no new matter is added.

Response to Arguments
Applicant’s arguments, see p. 10-11 of Applicant’s reply, filed 27 January 2022, with respect to the amended subject matter of independent claims 1, 11, and 15 have been fully considered and are persuasive.  The rejections of 21 December 2021 have been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 4-12, 14-16, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding the subject matter of the amended independent claims 1, 11, and 15, the prior art of record, alone or in combination, fails to fairly teach or suggest, combined with the other recited claimed subject matter, the following exemplified claim 1 limitations and corresponding claim 11 and 15 subject matter:
“generating a first weighting image from the anatomical image and a second weighting image from the object image in that a prespecified first weighting value is assigned in each case to pixels belonging to the anatomical feature or to pixels belonging to the instrument, in each case pixels at an edge of the recording region that do not belong to the anatomical feature or do not belong to the instrument are assigned a prespecified second weighting value that is smaller than the first weighting value, and intermediate pixels are assigned a weighting value between the first and the second weighting values according to a prespecified monotonously decreasing function in dependence on a location of the respective pixel in the recording region, 
generating an overall weighting image from combination of the first and the second weighting images with one another, and 
providing the overall weighting image and/or a region of interest determined using the overall weighting image as input data for an image processing algorithm, 
wherein the image processing algorithm is a pixel-shift algorithm, which registers the object image to the anatomical image for overlaying and, for this purpose, compensates a movement of the target object and/or the imaging apparatus between respective acquisition time points of the anatomical image and the object image taking account of the overall weighting image, and 
wherein image regions that are allocated a relatively higher weighting value by the overall weighting image are prioritized for a greater registration accuracy in motion compensation by the pixel-shift algorithm over other image regions allocated a relatively lower weighting value and a relatively lesser registration accuracy”.

Previously cited Auvray reference was relied upon to teach a method for extracting vascular roadmaps from angiograms and locating an interventional tool, where a combined image is produced by overlaying an identified contextual road map onto a current fluoroscopic image to produce the combined image (see Auvray [0061]), and that the combined images are repeatedly computed for each newly received fluoroscopic image and that each later combined image updates the earlier one displayed (see Auvray [0062]-[0063]).
Previously cited Florent reference was relied upon to teach a known technique for performing cardiac roadmapping, where a vessel map, representing a vessel segmentation or a map of a likelihood of vessel presence, and a device map, representing a binary or fuzzy segmentation of an intervention tool are computed from an angiogram sequence and a fluoroscopy sequence (see Florent [0048]-[0051]).
Previously cited Sato reference was relied upon to teach a known technique of performing pixel shift processing to reduce motion artifacts of captured live images correspond to x-ray images obtained when intervention tools are inserted into a diagnostic part of an object, such as blood vessels (see Sato Fig. 5, [0058]-[0064]; see also Sato [0044]-[0047]).
The combined teachings of the cited prior art would suggest to one of ordinary skill in the art performing pixel shift processing for repeatedly computing the combined images for each newly received fluoroscopic image to reduce motion artifacts, where the values of the weighted image regions are prioritized.

Thus, the combined teachings of Auvray, Florent, Spahn, Wang, and Sato fail to fairly teach, alone or in combination, that “image regions that are allocated a relatively higher weighting value by the overall weighting image are prioritized for a greater registration accuracy in motion compensation by the pixel-shift algorithm over other image regions allocated a relatively lower weighting value and a relatively lesser registration accuracy”. 

Further search and consideration of the prior art was performed in response to the filed After Final Consideration Pilot 2.0 Request, filed 1 March 2022, which yielded references that were found to be relevant to the amended subject matter. However, additional consideration and search of the prior art beyond the guidelines of the Pilot was necessary to arrive at a decision on determining allowability of the amended subject matter. Further discussion of the cited relevant references is provided below. 

Smirnov et al. (US 2017/0316602) is relevant in teaching a method for fusing 2D colour images with 3D depth data, where pixel images are projected to the depth layers of a depth map (see Smirnov Abstract), where aligned depth map data are filtered with a colour weighting filtering scheme using a cross bilateral filter, where bilateral weights are estimated from the colour image, to filter a cost volume of aligned depth map to remove variations in the cost volume slices that do not correlate with the image structures (see Smirnov [0188]-[0190]). While Smirnov taught the use of a cross-bilateral filter upon the cost volume which weights the cost volume slices used in performing the alignment of low-resolution depth map to a position of a high-resolution colour image, Smirnov fails to provide a fair teaching, alone 

Jezzard et al. (“Correction for Geometric Distortion in Echo Planar Images from B, Field Variations”) is relevant in teaching a method for correcting geometric distortions in echo planar images (see Jezzard Abstract), where a field map is collected as part of the imaging and a polynomial surface is fitted to the field map where the field map fit may be weighted against regions of the measured field map and is further multiplied with an intensity mask to create a final field map estimate, and the final field map is converted into a pixel shift map (see Jezzard Method). However, Jezzard fails to provide a fair teaching, alone or in combination, for the weight values would correspond to an overall weighting image generated from the combination of a first and second weighting images as provided in the claimed subject matter, and that the weighted image regions are weighted to prioritize a registration accuracy by the pixel-shift algorithm. 

Bar-Kochba et al. (“A Fast Iterative Digital Volume Correlation Algorithm for Large Deformations”) is relevant in teaching a method for a fast iterative digital volume correlation method (see Bar-Kochba Abstract), which incremental displacements are computed based on a cross-correlation of corresponding undeformed and deformed image windows, where a window weighting function is used in the cross-correlation formulation which is used to stabilize the frequency response when performing the cross-correlation, and the incremental displacements are used to warp the image volumes accordingly (see Bar-Kochba Fig. 1 and sect. Calculating Displacements). However, Bar-Kochba fails to provide a fair teaching, alone or in combination, for the weight values would correspond to an overall weighting image generated from the combination of a first and second weighting images as 

Rivaz et al. (“Self-similarity weighted mutual information: A new nonrigid image registration metric”) is relevant in teaching the use of a weighted self-similarity measure for performing rigid registration of medical images (see Rivaz Abstract), where an autocorrelation coefficient is used to limit the self similarity estimation to parts of the image with structure which comprises a weight matrix based on the distance between image patches (see sect. 3.2. Step 2: Selecting regions with structure), and the autocorrelation coefficient is further used to select points for calculating a cost function and its derivative for determining vectors in registering two images (see Rivaz sect. 4.3. Optimization of the cost function; see also Rivaz sect. 2. Background). However, Rivaz also fails to provide a fair teaching, alone or in combination, for the weight values would correspond to an overall weighting image generated from the combination of a first and second weighting images as provided in the claimed subject matter, and that the weighted image regions are weighted to prioritize a registration accuracy by the pixel-shift algorithm.

Further updated search and consideration of the prior art failed to provide a fair teaching, alone or in combination, of the above noted claim features. 

Regarding claims 2, 4-10, 12, 14, 16, and 18, they are dependent claims of independent claims 1, 11, and 15, which incorporate the allowable subject matter of the independent claims they depend from, and are therefore allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                                                                                                                                
/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661